Decision
On September 14, 2000, the defendant was sentenced to a five (5) year commitment to the Department of Corrections.
On February 9, 2001, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Kirk Krutilla. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
It is the unanimous decision of the Sentence Review Division that the sentence shall be amended to a five (5) year commitment to the Department of Corrections, with the balance of this commitment suspended. The defendant shall be placed on probation on the original probation conditions, with the additional condition that the defendant immediately enroll in, and successfully complete, the MCDC program. *6Thereafter, the defendant should undergo an ISP Program for the duration, within the Department of Corrections' discretion.
DATED this 27th day of February, 2001.
Done in open Court this 9th day of February, 2001.
The reasons for the amendment are that the sentencing judge intended that the defendant be placed in a pre-release center and the defendant was subsequently rejected for such placement. The Board feels, at this point, that this is the best way to fulfill the sentencing judge's original intent.
Chairman, Hon. Jeffrey H. Langton, Member, Hon. David Cybulski and Member, Hon. Katherine R. Curtis.